So wWanytn nan na Ff WY NO

a
wo NYO —& ©

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL R. SPENGLER, Case No. CV 19-8259-DOC (SP)

Petitioner,

V. JUDGMENT

ALEX VILLANUEVA, Sheriff,

Respondent.

 

Pursuant to the Memorandum and Order Denying Motions for Preliminary
Injunction and Temporary Restraining Order, and Summarily Dismissing Petition
for Writ of Habeas Corpus,

IT IS HEREBY ADJUDGED that the Petition and this action are dismissed

with prejudice.

DATED: December 11, 2019 Aid o Crt

 

HONORABLE DAVID O. CARTER
UNITED STATES DISTRICT JUDGE

 
